
	
		I
		112th CONGRESS
		1st Session
		H. R. 117
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the laws administered by the Secretary of Veterans Affairs, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Housing, Employment, and Living
			 Programs for Veterans Act of 2011 or the
			 HELP Veterans Act of
			 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References to title 38, United States Code.
					Sec. 3. Modification of standard of visual acuity required for
				eligibility for specially adapted housing assistance provided by the Secretary
				of Veterans Affairs.
					Sec. 4. Authorities regarding housing loans guaranteed by the
				Department of Veterans Affairs.
					Sec. 5. Assistance for flight training.
					Sec. 6. Seven-year increase in amount of assistance for
				individuals pursuing internships or on-the-job training.
					Sec. 7. Extension of authority for certain qualifying
				work-study activities for purposes of the educational assistance programs of
				the Department of Veterans Affairs.
					Sec. 8. Expansion of work-study allowance to include certain
				outreach services conducted through congressional offices.
					Sec. 9. Temporary reduction of required amount of wages for
				on-the-job training programs.
					Sec. 10. Reauthorization of Veterans’ Advisory Committee on
				Education.
					Sec. 11. Review and evaluation of new technology.
					Sec. 12. Child care; President’s Budget.
					Sec. 13. Increase in amount of reporting fee payable to
				educational institutions that enroll veterans receiving educational
				assistance.
					Sec. 14. Modification of advance payment of initial educational
				assistance or subsistence allowance.
					Sec. 15. Increase in amount of subsistence allowance payable to
				veterans participating in vocational rehabilitation program.
					Sec. 16. Expansion of availability of employment assistance
				allowance for veterans using employment services.
					Sec. 17. Veterans entrepreneurial development
				summit.
					Sec. 18. Increase in the maximum amount of specially adapted
				housing assistance authorized to be provided by the Secretary of Veterans
				Affairs.
					Sec. 19. Department of Veterans Affairs housing loans for
				construction of energy efficient dwellings.
					Sec. 20. Pilot program on specially adapted housing assistance
				for veterans residing temporarily in housing owned by a family
				member.
				
			2.References to
			 title 38, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 38, United
			 States Code.
		3.Modification of
			 standard of visual acuity required for eligibility for specially adapted
			 housing assistance provided by the Secretary of Veterans Affairs
			(a)In
			 generalSection 2101(b)(2)(A)
			 is amended by striking with 5/200 and all that follows through
			 the period and inserting the following: with central visual acuity of
			 20/200 or less in the better eye with the use of standard correcting lenses
			 (for purposes of this subparagraph, an eye which is accompanied by a limitation
			 in the fields of vision such that the widest diameter of the visual field
			 subtends an angle no greater than 20 degrees shall be treated as having a
			 central visual acuity of 20/200 or less)..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to specially adapted housing assistance provided on or after the date
			 of the enactment of this Act.
			4.Authorities
			 regarding housing loans guaranteed by the Department of Veterans
			 Affairs
			(a)Covenants and
			 liens in response to disaster-Relief assistanceParagraph (3) of section 3703(d) is amended
			 to read as follows:
				
					(3)(A)Any real estate housing
				loan (other than for repairs, alterations, or improvements) shall be secured by
				a first lien on the realty. In determining whether a loan is so secured, the
				Secretary may either disregard or allow for subordination to a superior lien
				that—
							(i)is created by a duly recorded covenant
				running with the realty in favor of—
								(I)a public entity that provides assistance in
				response to a major disaster as determined by the President under the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
				or
								(II)a private entity to secure an
				obligation to such entity for the homeowner’s share of the costs of the
				management, operation, or maintenance of property, services, or programs within
				and for the benefit of the development or community in which the veteran’s
				realty is located; and
								(ii)the Secretary determines will not prejudice
				the interests of the veteran borrower and of the Government by the operation of
				such a covenant.
							(B)In respect to a superior lien
				described by subparagraph (A) that is created after June 6, 1969, the
				Secretary’s determination must have been made prior to the recordation of the
				covenant.
						.
			(b)Extension of
			 authority to pool loansParagraph (2) of section 3720(h) is
			 amended by striking 2011 and inserting
			 2016.
			5.Assistance for
			 flight trainingSubsection
			 (e)(1) of section 3032 is amended by striking 60 percent and
			 inserting 75 percent.
		6.Seven-year
			 increase in amount of assistance for individuals pursuing internships or
			 on-the-job trainingDuring the
			 seven-year period beginning on the date of the enactment of this Act, the
			 Secretary of Veterans Affairs shall apply—
			(1)section 3032(c)(1)
			 of title 38, United States Code—
				(A)in subparagraph
			 (A), by substituting 80 percent for 75
			 percent;
				(B)in subparagraph
			 (B), by substituting 60 percent for 55 percent;
			 and
				(C)in subparagraph
			 (C), by substituting 40 percent  for 35
			 percent;
				(2)section 3233(a) of
			 such title—
				(A)in paragraph (1),
			 by substituting 80 percent for 75 percent;
				(B)in paragraph (2),
			 by substituting 60 percent for 55 percent;
			 and
				(C)in paragraph (3),
			 by substituting 40 percent for 35 percent;
				(3)section 3687(b)(2)
			 of such title—
				(A)by substituting
			 $603 for $574;
				(B)by substituting
			 $450 for $429; and
				(C)by substituting
			 $299 for $285; and
				(4)section
			 16131(d)(1) of title 10, United States Code—
				(A)in subparagraph
			 (A), by substituting 80 percent for 75
			 percent;
				(B)in subparagraph
			 (B), by substituting 60 percent for 55 percent;
			 and
				(C)in subparagraph
			 (C), by substituting 40 percent for 35
			 percent.
				7.Extension of
			 authority for certain qualifying work-study activities for purposes of the
			 educational assistance programs of the Department of Veterans
			 AffairsParagraph (4) of
			 section 3485(a) is amended by striking June 30, 2013 each place
			 it appears and inserting June 30, 2020.
		8.Expansion of
			 work-study allowance to include certain outreach services conducted through
			 congressional officesSection
			 3485(a)(4) is amended by adding at the end the following new
			 subparagraph:
			
				(K)The following activities carried out
				at the offices of Members of Congress for such Members:
					(i)The distribution of information to
				members of the Armed Forces, veterans, and their dependents about the benefits
				and services under laws administered by the Secretary and other appropriate
				governmental and non-governmental programs.
					(ii)The provision of assistance in ascertaining
				the status of claims (including appeals) for benefits under laws administered
				by the Secretary, as well as other constituent services for veterans as the
				Secretary determines
				appropriate.
					.
		9.Temporary reduction of
			 required amount of wages for on-the-job training programs
			(a)In
			 general
				(1)Reducing
			 requirementSection
			 3677(b)(1)(A)(ii) is amended by striking 85 per centum and
			 inserting 60 percent.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on October 1, 2010, and shall apply to a
			 veteran who enrolls in a program of training on the job approved under section
			 3677 of title 38, United States Code, on or after such date.
				(b)Sunset
				(1)ReversionEffective October 1, 2013, section
			 3677(b)(1)(A)(ii) of such title, as amended by subsection (a) of this section,
			 is amended by striking 60 percent and inserting 85
			 percent.
				(2)ApplicationThe amendment made by paragraph (1) shall
			 apply to a veteran who enrolls in a program of training on the job approved
			 under section 3677 of title 38, United States Code, on or after October 1,
			 2013.
				(c)GAO
			 ReportNot later than October
			 1, 2013, the Comptroller General shall submit to the Committee on Veterans’
			 Affairs of the House of Representatives and the Committee on Veterans’ Affairs
			 of the Senate a report on the effects of eliminating the requirement under
			 section 3677(b)(1)(A)(ii) of title 38, United States Code, for a private
			 employer to provide wage increases to veterans enrolled in a program of
			 training on the job approved under section 3677 of such title.
			10.Reauthorization
			 of Veterans’ Advisory Committee on EducationSection 3692(c) is amended by striking
			 December 31, 2013 and inserting December 31,
			 2020.
		11.Review and evaluation
			 of new technologyThe
			 Secretary of Veterans Affairs shall establish a team of individuals from
			 appropriate disciplines to be responsible for reviewing new technologies,
			 processes, and products and for determining which such technologies, processes,
			 and products may be beneficial to the Department of Veterans Affairs or to the
			 veterans served by the Department. Upon completion of the review under this
			 subsection, the team shall submit the review to the Secretary, who shall
			 disseminate the review within the Department, as appropriate.
		12.Child care;
			 President’s Budget
			(a)In
			 generalChapter 31 is amended by adding at the end the following
			 new sections:
				
					3123.Child care
				assistance for single parents
						(a)In
				generalPursuant to
				regulations prescribed by the Secretary to carry out this section, the
				Secretary shall provide reimbursements for the actual cost of child care
				provided by a licensed provider to a veteran who—
							(1)is participating in a vocational
				rehabilitation program under this chapter;
							(2)is the sole caretaker of a child;
				and
							(3)would not otherwise be able to afford such
				child care.
							(b)Amount and
				durationThe amount of the
				reimbursement for the actual cost for child care under this section shall be
				not more than $2,000 per month for each month the veteran is participating in a
				vocational rehabilitation program under this chapter.
						3124.Information
				included in support of President’s budgetThe Secretary shall include in documents
				submitted to Congress by the Secretary in support of the President’s budget for
				each fiscal year submitted under section 1105 of title 31, United States Code,
				the following:
						(1)For the calendar
				year preceding the submission—
							(A)the percentage of veterans receiving
				assistance under this chapter who became employed; and
							(B)the percentage of veterans receiving
				assistance under this chapter who achieved independence in daily living.
							(2)Any changes made by the Secretary in
				measuring or calculating the performance of the department under this
				chapter.
						.
			(b)Clerical
			 AmendmentThe table of
			 sections at the beginning of such chapter 31 is amended by adding at the end
			 the following:
				
					
						3123. Child care assistance for single
				parents.
						3124. Information included in support of
				President’s
				budget.
					
					.
			13.Increase in amount of
			 reporting fee payable to educational institutions that enroll veterans
			 receiving educational assistance
			(a)Increase in
			 amount of feeSubsection (c)
			 of section 3684 is amended—
				(1)by striking
			 $7 and inserting $16; and
				(2)by striking
			 $11 and inserting $16.
				(b)Technical
			 correctionSubsection (a) of such section is amended by striking
			 the second comma after 34.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on January 1, 2011.
			14.Modification of
			 advance payment of initial educational assistance or subsistence
			 allowance
			(a)ModificationSection 3680(d)(2) is amended by inserting
			 after the third sentence the following new sentence: For purposes of the
			 entitlement to educational assistance of the veteran or person receiving an
			 advance payment under this subsection, the advance payment shall be charged
			 against the final month of the entitlement of the person or veteran and, if
			 necessary, the penultimate such month. In no event may any veteran or person
			 receive more than one advance payment under this subsection during any academic
			 year..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to an advance payment of educational
			 assistance made on or after September 1, 2010.
			15.Increase in amount of
			 subsistence allowance payable to veterans participating in vocational
			 rehabilitation program
			(a)Increase in
			 subsistence allowanceSection
			 3108(b)(1) is amended by striking the table and inserting the following new
			 table:
				
					
						
							Column IColumn
					 IIColumn IIIColumn
					 IVColumn V
							
							Type of  programNo
					 dependentsOne dependentTwo
					 dependentsMore than two dependents
							
						
						
							The amount in column IV, plus the
					 following for each dependent in excess of two: 
							
							Full-time$576.01$714.50$841.98$61.37
							
							Three-quarter time$432.80$536.65$629.50$47.19
							
							Half-time$289.59$358.81$421.77$31.49.
							
						
					
				
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a payment made for the third month beginning after the date of the
			 enactment of this Act and each subsequent month.
			16.Expansion of
			 availability of employment assistance allowance for veterans using employment
			 servicesParagraph (2) of
			 section 3108(a) is amended to read as follows:
			
				(2)In the case of a veteran with a
				service-connected disability who the Secretary determines has reached a point
				of employability and who is participating only in a program of employment
				services provided under section 3104(a)(5) of this title, the Secretary shall
				pay the veteran a subsistence allowance as prescribed in this section for three
				months while the veteran is satisfactorily pursuing such
				program.
				.
		17.Veterans
			 entrepreneurial development summit
			(a)In
			 generalSubchapter II of
			 chapter 81 is amended by adding at the end the following new section:
				
					8120.Veterans
				entrepreneurial development summit
						(a)Veterans
				entrepreneurial development summitThe Secretary may hold an event, once every
				year, to provide networking opportunities, outreach, education, training, and
				support to small business concerns owned and controlled by veterans, veterans
				service organizations, and other entities as determined appropriate by the
				Secretary.
						(b)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $1,000,000 for each of fiscal years 2011 and
				2021.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to subchapter II the
			 following:
				
					
						8120. Veterans entrepreneurial development
				summit.
					
					.
			18.Increase in the
			 maximum amount of specially adapted housing assistance authorized to be
			 provided by the Secretary of Veterans Affairs
			(a)In
			 generalSection 2102 is
			 amended—
				(1)in subsection
			 (b)(2), by striking $12,000 and inserting
			 $13,756; and
				(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking $60,000 and inserting $65,780;
			 and
					(B)in paragraph (2), by striking
			 $12,000 and inserting $13,756.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to assistance furnished after the date of the enactment of this
			 Act.
			19.Department of
			 Veterans Affairs housing loans for construction of energy efficient
			 dwellings
			(a)Loans
			 authorizedSection 3710(d) is
			 amended—
				(1)in paragraph (1)—
					(A)by striking
			 The Secretary and inserting (A) The
			 Secretary;
					(B)by striking
			 for the acquisition of and all that follows through the end and
			 inserting for any of the following purposes:;
					(C)by adding at the
			 end the following new clauses:
						
							(i)The acquisition of an existing dwelling and
				the cost of making energy efficiency improvements to the dwelling.
							(ii)The construction of a new dwelling
				and the cost of making energy efficiency improvements to the dwelling.
							(iii)Energy efficiency improvements to a
				dwelling owned and occupied by a
				veteran.
							;
				and
					(D)by adding at the
			 end the following new subparagraphs:
						
							(B)Except as otherwise provided in this
				subsection, a loan may be guaranteed under this subsection only if it meets the
				requirements of this chapter.
							(C)The Secretary shall determine
				appropriate energy efficiency standards for purposes of this subsection and
				shall require that dwellings purchased, constructed, or improved using a loan
				guaranteed under this subsection meet such
				standards.
							;
				and
					(2)in paragraph (2),
			 by striking subparagraphs (A) and (B) and inserting the following new
			 subparagraphs (A) and (B):
					
						(A)five percent of the total established value
				of the property, dwelling, and improvements; or
						(B)$6,000, or a higher amount
				specifically provided by the
				Secretary.
						.
				(b)GuidanceNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall issue guidance on appraising the value of energy efficiency improvements
			 for purposes of section 3710(d) of title 38, United States Code, as amended by
			 this Act.
			(c)Regulations
				(1)Interim policy
			 guidanceNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall prescribe interim policy
			 guidance on energy efficiency audits and the conditions under which the
			 performance of such audits may be included in the amount guaranteed by the
			 Secretary under section 3710(d) of title 38, United States Code, as amended by
			 subsection (a).
				(2)RegulationsNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall prescribe regulations to carry out the amendments made by subsection
			 (a).
				(3)Energy
			 efficiency audit definedFor purposes of this subsection, the
			 term energy efficiency audit means a measurement of the effects of
			 an improvement made to a dwelling for the purpose of reducing energy
			 consumption or increasing energy efficiency that is carried out by a certified
			 professional auditor, as determined by the Secretary.
				(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 with respect to a loan secured on or after January 1, 2011.
			20.Pilot program on
			 specially adapted housing assistance for veterans residing temporarily in
			 housing owned by a family member
			(a)Treatment of
			 Certain LimitationsNotwithstanding subsection (d) of section
			 2102 of title 38, United States Code, and subject to subsection (b), a grant
			 under section 2102A of such title shall not count toward the dollar amount
			 limitations specified in that subsection.
			(b)TerminationSubsection
			 (a) shall apply only to the first 25 grants made during fiscal year
			 2012.
			
